Citation Nr: 0946313	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  07-15 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for shrapnel wounds, right 
knee and left side of chin.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1970 to August 
1971, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 decision of the Roanoke, 
Virginia, Department of Veterans Affairs (VA) Regional Office 
(RO), which, inter alia, denied service connection for 
shrapnel wounds, right knee and left side of chin.  The 
Veteran perfected an appeal as to this issue.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.  

VA will provide a medical examination or obtain a medical 
opinion if the record, including lay or medical evidence, 
contains competent evidence of a disability that may be 
associated with an event, injury, or disease that occurred in 
service, but the record does not contain sufficient medical 
evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
threshold for determining whether the evidence "indicates" 
that there "may" be a nexus between a current disability 
and an in-service event, injury, or disease is a low one.  
McLendon, 20 Vet. App. at 83.  Under the circumstances of 
this case, the Board finds that medical examination and an 
opinion would be helpful in resolving the claim for service 
connection.

The Veteran asserts that during a mortar attack in 1971, 
while he was stationed in Vietnam, he incurred shrapnel 
wounds to the left side of his chin and to his right knee.  
He reports that he did not seek treatment for this injury at 
the time or at any time since.  He now contends that he has 
residuals from the shrapnel wounds, including retained 
shrapnel.  Also of record is a letter from a man who states 
he was with the Veteran when they were attacked by mortars 
and that there were wounded and dead at that time.  

The Board points out that lay testimony is competent to 
establish the presence of observable symptomatology.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994)

The Veteran's statements regarding the mortar attack and the 
current residuals, taken together with the report from his 
service comrade, suggest that the Veteran may have current 
residuals of shrapnel wounds to the right knee and left side 
of the chin related to his service.  However, the record 
includes no opinion addressing the medical relationship, if 
any, between any current shrapnel wounds, and service.  Under 
these circumstances, the Board finds that a medical 
examination and opinion would be helpful in resolving the 
claim for service connection. 

Turning to another matter, a May 2007 VA psychiatry treatment 
record notes that the Veteran received disability benefits 
from the Social Security Administration (SSA).  No SSA 
records have been obtained.  While SSA records are not 
controlling for VA determinations, they may be "pertinent" 
to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, 
when VA is put on notice of the existence of SSA records, as 
here, it must seek to obtain those records before proceeding 
with the appeal.  See Murincsak, 2 Vet. App. at 363; see also 
Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, 
attempts should be made to obtain and associate with the 
claims file a copy of SSA's determination on the Veteran's 
claim, as well as copies of all medical records underlying 
that determination.  The current procedures prescribed in 
38 C.F.R. § 3.159(c) should be followed with respect to 
requesting records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1.  Copies of any SSA determinations on 
the Veteran's claim for disability 
benefits should be requested, as well as 
copies of all medical records underlying 
any determination.  The current procedures 
of 38 C.F.R. § 3.159(c) should be followed 
with respect to requesting records from 
Federal facilities.  All records and/or 
responses received should be associated 
with the claims file.

2.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file the 
Veteran should be scheduled for an 
appropriate VA examination to determine if 
he has any shrapnel wounds as a result of 
service.  The claims file should be made 
available to the examiner, and the report 
of examination should include discussion 
of the Veteran's documented medical 
history and assertions.  All appropriate 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail.

The examiner should clearly identify 
whether the Veteran has current shrapnel 
wounds.  Then, with respect to each such 
diagnosed disability, the examiner should 
provide an opinion, consistent with sound 
medical judgment, as to whether it is at 
least as likely as not (i.e., there is a 
50 percent or greater probability) that 
the disability had its onset in or is 
medically related to service.  

The examiner should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

3.  The Veteran's entire file should then 
be reviewed and his claim readjudicated.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board in accordance with applicable 
procedures.  	

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


